Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The Examiner would like to thank the Applicant for the well-presented response, which was useful in the examination. The Examiner appreciates the Applicant’s efforts to perform a careful analysis and make appropriate amendments to the claims.

Claims 10-11 have been canceled. Claims 1-9 and 12-14 are pending. Claims 1-9 and 12-14 have been examined. Claims 1-9 and 12-14 have been rejected. 

Response to Arguments
Applicant's arguments, see pp. 9-11, filed 1/21/2021, with respect to USC 102 and 103 rejections have been fully considered and are persuasive.  The USC 102 and 103 rejections of claims 1-9 and 12-14 have been withdrawn. 

Claim Objections
Claim 1 recites limitation:
providing a plurality of partially oriented three dimensional points, each of the plurality of oriented three dimensional points comprising a point location and a point orientation vector.
The claim is objected to because the Examiner the phrase “each of the plurality of oriented three dimensional points” should be “each of the plurality of partially oriented three dimensional points.”

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 12-14 are rejected under 35 USC 112(a).

Claims 1 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite following limitations:
wherein the point orientation vector in some of the plurality of partially oriented three dimensional points is a partially specified point orientation vector.
wherein one or two of the three coordinates of each partially specified orientation vector being specified, and the remaining coordinates of said partially specified orientation vector not being specified.
There is not written description support for these limitations. In ¶ 04 and description of Fig. 14 in the specification, it is written “non-uniform sampled data 1410 due to concave surfaces, missing data due to inaccessible regions, noisy data 140 due to sensor measurements of point normal vectors. In the absence of this information, the direction of the point normal vectors are estimated from partially triangulated scans.” The phrase “absence of this information” clearly means none of the coordinates of the point normal vectors is specified.
Claims 2-9, and 13-14 are also rejected under 35 USC 112(a) for depending on claims 1 and 12, respectively.

Allowable Subject Matter
Claims 1-9 and 12-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:

As per claims 1 and 12, Calakli teaches a method for estimating a signed distance function comprising: 
providing a plurality of partially oriented three dimensional points, each of the plurality of oriented three dimensional points comprising a point location and a point orientation vector (p. 1995 left col. ¶ 1; Calakli teaches reconstructing sampled points produced by 3D scanning system; p. 1994 right col. ¶ 3; Calaki teaches a finite set of oriented points comprising pi as surface location sample and ni being the corresponding surface normal sample oriented towards the outside of the object, corresponding to point orientation vector of the sampled point), 
i; these teachings in combination mean there are 3D data points with that are fully specified with the three coordinates of the point location),
wherein the point orientation vector in some of the plurality of partially oriented three dimensional points is a fully specified point orientation vector (p. 1993 left col. ¶ 2 – right col. ¶ 1; Calakli teaches sampled data sets with some data of the data sets having missing and noisy data; this teaching means there are data points that do not have missing and noisy data, so they are fully specified; p. 1994 right col. ¶ 3; in this paragraph Calakli teaches 3D data points with surface normal ni, corresponding to point orientation vector; these teachings in combination mean there are 3D data points with that are fully specified with point orientation vector),
wherein the three coordinates of each fully specified point orientation vector being specified (p. 1993 left col. ¶ 2 – right col. ¶ 1, p. 1994 right col. ¶ 3; as discussed above about 3D points each fully specified point orientation vector being specified, this teaching means the three coordinates of each fully specified point orientation vector being specified),
wherein the point orientation vector in some of the plurality of partially oriented three dimensional points is a missing point orientation vector (p. 1999 left col. ¶ 2; Calakli teaches sampled data in absence of normal vector; this teaching means the point orientation vector in some of the plurality of partially oriented three dimensional points is a missing point orientation vector),
wherein neither one of the three coordinates of each missing point orientation vector being specified (p. 1999 left col. ¶ 2; Calakli teaches sampled data in absence of normal 
estimating the point orientation vectors for the oriented three dimensional points with partially specified point orientation vectors (p. 1994 right col. ¶ 3, p. 1995 left col. ¶ 2; Calakli teaches approximating a finite set of oriented points D with point cloud normal vectors, which are point orientation vectors estimated for the oriented three dimensional points) or missing point orientation vectors,
minimizing a signed distance energy function, the signed distance energy function (p. 1994 right col. ¶ 3, p. 1995 left col. ¶ 3 through right col. eq. (3) where f(x) is a signed distance function corresponding to the instant application’s specification p. 10 last paragraph – p. 11 ¶ 1) comprising: 
a first data term being a sum of a plurality of point location error terms relating to each of said oriented three dimensional point locations (p. 1995 right col. eq. (3) first term after the equal sign),
a second data term being a sum of a plurality of point orientation vector error terms relating to each of said partially oriented three-dimensional point orientation vectors (p. 1995 right col. eq. (3) second term after the equal sign), and
a third regularization term being a non-negative norm of the second derivatives of a signed distance function over a signed distance function domain, wherein the signed distance energy function domain contains the plurality of partially oriented three dimensional points (p. 1995 right col. eq. (3) third term after the equal sign).
	But none of the cited references teaches:
wherein the point orientation vector in some of the plurality of partially oriented three dimensional points is a partially specified point orientation vector.

	in combination with other limitations of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.


/CUONG V LUU/Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129